Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 15 line 1 change “the logging direction” to –a logging direction--.	Claim 16 line 1 change “the logging direction” to –a logging direction--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "generating a suite of NMR data based at least in part on the first suite of pulses, the second suite of pulses, and the third or higher number of suites of pulses" in combination with the remaining claim elements as set forth in claims 1 and 15.	The prior art does not disclose or suggest the claimed "wherein at time points subsets of the plurality of antennae are active" in combination with the remaining claim elements as set forth in claims 2-7.	The prior art does not disclose or suggest the claimed "generating a suite of NMR data based at least in part on the first suite of pulses, the second suite of pulses, and the at least another suite of pulses" in combination with the remaining claim elements as set forth in claims 8-14 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Xiao et al. (US 2019/0277996 A1) teaches a RF antenna receiving method and device for a downhole 3d scanning nuclear magnetic resonance imager.	Taherian et al. (US 2004/0046552 A1) teaches high vertical resolution antennas for NMR logging.	Akkurt et al. (US 2002/0196017 A1) teaches a system and method for NMR signal processing without phase alternated pair stacking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY H CURRAN/               Primary Examiner, Art Unit 2852